Name: 2000/69/EC: Commission Decision of 22 December 1999 amending Decisions 1999/466/EC and 1999/467/EC establishing respectively the officially brucellosis-free and tuberculosis-free status of bovine herds of certain Member States or regions of Member States (notified under document number C(1999) 5007) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  tariff policy;  health
 Date Published: 2000-01-28

 Avis juridique important|32000D0069(01)2000/69/EC: Commission Decision of 22 December 1999 amending Decisions 1999/466/EC and 1999/467/EC establishing respectively the officially brucellosis-free and tuberculosis-free status of bovine herds of certain Member States or regions of Member States (notified under document number C(1999) 5007) (Text with EEA relevance) Official Journal L 023 , 28/01/2000 P. 0076 - 0077COMMISSION DECISIONof 22 December 1999amending Decisions 1999/466/EC and 1999/467/EC establishing respectively the officially brucellosis-free and tuberculosis-free status of bovine herds of certain Member States or regions of Member States(notified under document number C(1999) 5007)(Text with EEA relevance)(2000/69/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(1), as last amended by Council Directive 98/99/EC(2), and in particular Annex A I(4) and A II(7) thereof,Whereas:(1) Commission Decision 1999/466/EC of 15 July 1999 establishing the officially brucellosis-free status of bovine herds of certain Member States or regions of Member States and repealing Decision 97/175/EC(3), granted this status to certain Member States and regions thereof until 31 December 1999;(2) Commission Decision 1999/467/EC of 15 July 1999 establishing the officially tuberculosis-free status of bovine herds of certain Member States or regions of Member States and repealing Decision 97/76/EC(4), granted this status to certain Member States and regions thereof until 31 December 1999;(3) in accordance with Annexes A I(4)(b) an A II(7)(b) of Directive 64/432/EEC an identification system allowing the identification of herds of origin and transit for each bovine animals in accordance with Council Regulation (EC) No 820/97(5) is a prerequisite for granting the officially free status for bovine tuberculosis and brucellosis respectively;(4) the temporary limitations of the officially-free status with regard to bovine tuberculosis and brucellosis foreseen in the above Decisions was introduced due to incoherence of dates in different pieces of legislation, in particular that certain elements of the identification system had to be fully operational by 31 December 1999 in accordance with the above Regulation;(5) Taking into consideration that the set-up of a computerised database for the identification and registration of bovine animals constitutes an essential element of the system foreseen by Council Regulation (EC) No 820/97, the Commission has recognised the operational character of the databases established in Austria by Decision 1999/571/EC(6), in Denmark by Decision 1999/376/EC(7), in Finland by Decision 1999/317/EC(8), in Luxembourg by Decision 1999/375/EC(9), in the Netherlands by Decision 1999/546/EC(10) and in Sweden by Decision 1999/693/EC(11);(6) as far as Germany is concerned the Commission received sufficient information to allow consideration of the database as operational, but this evaluation may be reviewed in the light of the results of a forthcoming on-the-spot visit;(7) as far as Italy and the United Kingdom are concerned, an additional 6 months period is required to complete the set-up of the aforementioned database and therefore the officially-free status of bovine herds in the regions Bolzano and Trento with regard to bovine tuberculosis and in the regions Bolzano and Great Britain with regard to bovine brucellosis should be granted until 30 June 2000, subject to review prior to this date;(8) therefore it is necessary to adapt Decisions 1999/466/EC and 1999/467/EC to the legal situation in force as from 1 January 2000;(9) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. Decision 1999/466/EC is amended as follows:(a) In the title of Annex I the words "until 31 December 1999" are deleted.(b) In the title of Annex II the words "until 31 December 1999" are replaced by the words "until 30 June 2000".2. Decision 1999/467/EC is amended as follows:(a) In the title of Annex I the words "until 31 December 1999" are deleted.(b) In the title of Annex II the words "until 31 December 1999" are replaced by the words "until 30 June 2000".Article 2This Decision is addressed to the Member States.Done at Brussels, 22 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 358, 31.12.1998, p. 107.(3) OJ L 181, 16.7.1999, p. 34.(4) OJ L 181, 16.7.1999, p. 36.(5) OJ L 173, 7.5.1997, p. 1.(6) OJ L 217, 17.8.1999, p. 62.(7) OJ L 144, 9.6.1999, p. 35.(8) OJ L 122, 12.5.1999, p. 40.(9) OJ L 144, 9.6.1999, p. 34.(10) OJ L 209, 7.8.1999, p. 32.(11) OJ L 273, 23.10.1999, p. 14.